Citation Nr: 0120717	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  98-05 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from April 1966 to September 
1969.  He served in the Republic of Vietnam from February 
1968 to January 1969.

This appeal arises from an August 1995 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) that 
denied entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The veteran appealed this 
determination.


FINDINGS OF FACT

1.  In February 1992, the RO denied service connection for 
PTSD.  The veteran was notified of this denial and of his 
appellate rights, but he did not file a timely appeal.

2.  Evidence associated with the claims file since the 
February 1992 decision is new and in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's February 1992 decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  New and material evidence sufficient to reopen a claim 
for service connection for PTSD has been submitted, and this 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a decision on a claim has become final, Department of 
Veterans Affairs (VA) may not reconsider this claim on the 
same record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2000).  If, however, new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.  According to 38 C.F.R. § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The veteran's claim for service connection for PTSD was 
originally denied by the RO in a rating decision of February 
1992.  The veteran was notified of this decision and his 
appellate rights, but failed to file a timely appeal.  
Therefore, that decision is final, and VA may not reconsider 
this claim on the same record.  The evidence reviewed by the 
RO in February 1992 included the veteran's claim that his in-
service experiences had resulted in PTSD.  The RO denied 
service connection because a confirmed diagnosis of PTSD had 
not been entered by a competent medical professional.

Since February 1992, the RO has received numerous VA Medical 
Center discharge summaries which note diagnoses of PTSD based 
on the veteran's alleged in-service experiences.  The 
appellant's March 1995 VA Medical Center discharge report is 
one such example.  In addition, the veteran has presented lay 
evidence of new in-service stressors.  These include his 
witnessing the deaths of a Vietnamese child and a fellow 
soldier.

The Board finds that the VA medical evidence received since 
February 1992 is new as the medical diagnosis for PTSD had 
not previously been considered by VA.  This evidence is also 
probative because the medical opinions indicate a 
relationship between the veteran's current psychiatric 
disability and his alleged in-service stressful events.  
Under the circumstances of this case, this new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.  
Therefore, the Board concurs with the RO's apparent decision 
of November 1997 to reopen the veteran's claim for service 
connection for PTSD.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, (to 
be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
VA's adjudication process.  The latest supplemental statement 
of the case (SSOC) in this case was issued in February 2001, 
approximately three months after the VCAA went into effect.  
The SSOC, however, does not discuss the VCAA, or its 
relevance to the development of the veteran's current claim.  
As these procedures apparently were not followed by the RO at 
the time of the above SSOC, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), VA must first 
notify the claimant if the Secretary is unable to obtain 
records with respect to the claim.  Such a notification must, 
(a) identify the specific records the Secretary is unable to 
obtain; (b) briefly explain the efforts that the Secretary 
made to obtain those records; and (c) describe any further 
action to be taken by the Secretary with respect to the 
claim.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the diagnostic criteria in the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed. 1994) (DSM-IV), credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  38 
C.F.R. §§ 3.304(f), 4.125 (2000).  

In this case, the veteran did not serve in a military 
occupational specialty (MOS) that per se is associated with 
front line combat operations.  The veteran did, however, 
serve in Vietnam from February 1968 to January 1969 with the 
552nd Maintenance Company as an automobile repairman and 
track vehicle mechanic.  For his Vietnam service, the veteran 
was awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal.  However, he was not awarded any badge or 
decoration for valor or direct combat service.  As there is 
not sufficient evidence at this time to presume that the 
veteran engaged in combat with the enemy, there must be 
corroborative evidence of the claimed in-service stressors, 
to include stressors which allege combat service.  See Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); see also 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. §§ 3.304(d), (f).

The actual existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
The sufficiency of the stressor is a medical determination 
and adjudicators may not render a determination on this point 
in the absence of independent medical evidence.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

A review of the claims file indicates that VA has tried to 
develop a detailed narrative of all claimed stressors, to 
include names, locations, dates, and units involved.  The 
appellant, however, has not been completely responsive with 
the necessary detailed information.  The SSOC of February 
2001 indicated that the veteran had informed the RO that he 
had witnessed a Vietnamese child killed in front of him on 
August 27, 1968.  In August 2000, however, the United States 
Armed Services Center for Research of Unit Records (Center) 
reported that it was unable to verify this incident.  Still, 
it is well to note that the copy of the unit history for the 
higher headquarters of the veteran's unit only covers the 
period ending on July 31, 1968.  Hence, any recorded history 
of any incoming sniper fire and the loss of life by 
Vietnamese children in August 1968 is not available.  
Therefore further development is in order.

The veteran should note carefully, however, that the Center 
is unable to verify his allegation that he witnessed the 
death of a fellow soldier due to a head wound without such 
fundamental information as the name of the soldier who was 
killed in action, or the date of his death.  If the appellant 
can provide this basic information he must do so at his 
earliest opportunity.  If the veteran is able to provide the 
name and date of the death of the American soldier, the RO 
should request appropriate Morning Reports (DA Form 1) 
through the National Personnel Records Center (NPRC) for the 
relevant period.  

The veteran has informed VA that he currently is in recent of 
Social Security Administration (SSA) benefits, and the RO has 
obtained the relevant medical records used in the award of 
these benefits.  However, it appears that the veteran has 
received ongoing outpatient treatment at his local VA mental 
health clinic.  On remand, his most recent VA treatment 
records should be obtained and reviewed.  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider who has treated him 
for PTSD since service separation.  Based 
on his response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
legible copies of any VA treatment not 
yet of record.  All attempts to secure 
this evidence must be documented in the 
claims folder by the RO.  Efforts to 
secure records in the possession of the 
U. S. Government must continue until the 
RO is reasonably certain these records do 
not exist or further efforts would be 
futile.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  Then, in an effort to ensure that an 
attempt is made to verify each and every 
claimed stressor, the RO should contact 
the veteran and request a comprehensive 
statement containing as much detail as 
possible regarding each of the above 
noted in-service stressors.  The 
veteran's statement should include such 
detail as the dates (within 7 days), 
precise locations, and an itemized 
description of events, exact units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, unit 
assignments, and any other identifying 
details.  The importance of the veteran's 
response cannot be overestimated.  The 
veteran is hereby informed that the 
United States Court of Appeals for 
Veterans Claims has held that asking him 
to provide the underlying basic facts, 
i.e., the names of individuals involved, 
the dates, and the places where the 
claimed events occurred, does not 
constitute either an impossible or an 
onerous task.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

3.  Thereafter (or after a reasonable 
time has passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all claimed 
stressors.  This summary, a copy of the 
veteran's DD 214 and all pertinent 
service personnel documents should be 
sent to the United States Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia 22150.  
The Center should be asked to verify the 
occurrence of each of the incidents and 
any indication of the veteran's 
involvement therein.  In particular, the 
Center should be asked to provide 
pertinent unit histories (Operational 
Report-Lessons Learned) for the 552nd 
Maintenance Company, or higher 
headquarters, in its possession covering 
the dates from February 1968 to January 
1969.  This development must be 
undertaken even if the veteran fails to 
provide any additional information 
concerning his claimed stressors.  If the 
Center indicates that the veteran's 
claimed stressors could be verified 
through Morning Reports or other 
available government documents, the RO 
should attempt to obtain the relevant 
documents through the NPRC or any other 
identified government agency.  

4.  If the veteran is able to provide the 
name, and date of the death, of the 
American soldier who he purportedly 
witnessed suffer a fatal head wound, then 
the RO should contact the NPRC and 
request copies of the Morning Reports (DA 
Form 1) which would verify such a death.  
If such records are unavailable, the NPRC 
should be specifically requested to so 
indicate in writing.  Efforts to secure 
these records must continue until the RO 
is reasonably certain these records do 
not exist or further efforts would be 
futile.  Careful documentation of all 
stressor development is vital.  If the RO 
is unable to secure these records, then 
it must inform the veteran of this 
circumstance in accordance with the 
itemized instructions of Paragraph 1.

5.  The RO should then review the file 
and make a specific written determination 
with respect to whether the veteran 
actually served in combat.  If the 
determination is negative, then a 
determination should be made whether the 
veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

6.  If, and only if, a stressor is 
corroborated, and if the benefit sought 
on appeal cannot otherwise be granted, 
then the veteran should be afforded a VA 
psychiatric examination.  Prior to this 
examination the examiner must be provided 
a list of any stressors corroborated by 
the RO.  The claims file and a separate 
copy of this remand must be provided to 
the examiner for review.  The examiner 
should determine whether the veteran has 
PTSD based on a corroborated stressor.  
The examiner is instructed that only the 
verified events listed by the RO may be 
considered as stressors.  The examiner 
must utilize DSM-IV in diagnosing any 
existing psychiatric disability.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the verified stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  
The report of the psychiatric examination 
should be associated with the veteran's 
claims folder.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

8.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

9.  The veteran's claim for service 
connection for PTSD should then be 
readjudicated with consideration of all 
pertinent law, regulations, and court 
decisions.  If the veteran's claim 
remains denied, he should be provided a 
supplemental statement of the case 
(SSOC), which includes any additional 
pertinent law and regulations.  This SSOC 
must specifically inform the veteran and 
his representative of the information, 
lay evidence, or medical evidence 
necessary to substantiate his claims.  
See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The applicable response time 
should be allowed.  This case should then 
be returned to the Board, if in order, 
after compliance with the customary 
appellate procedures.

No action is required of the veteran until he is so informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
decision warranted in this case, pending completion of the 
requested development.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


